Exhibit Non-Standardized 401(k) Profit Sharing Plan ADOPTION AGREEMENT FOR WYSTAR GLOBAL RETIREMENT SOLUTIONS NON-STANDARDIZED 401(K) PROFIT SHARING PLAN AND TRUST The undersigned Employer adopts WySTAR Global Retirement Solutions Prototype Non-Standardized 401(k) Profit Sharing Plan and Trust and elects the following provisions: CAUTION: Failure to properly fill out this Adoption Agreement may result in disqualification of the Plan. EMPLOYER INFORMATION (An amendment to the Adoption Agreement is not needed solely to reflect a change in the information in this Employer Information Section.) 1. EMPLOYER’S NAME. ADDRESS AND TELEPHONE NUMBER Name: The Talbots Group, LP Address: One Talbots Drive Street Hingham Massachusetts 02043 City State Zip Telephone: 781-749-7600 2. EMPLOYER’S TAXPAYER IDENTIFICATION NUMBER XXXX 3. TYPE OF ENTITY a. [] Corporation (including Tax-exempt or Non-profit Corporation) b. [] Professional Service Corporation c. [] S Corporation d. [] Limited Liability Company that is taxed as: 1. [] a partnership or sole proprietorship 2. [] a Corporation 3. [] an S Corporation e. [] Sole Proprietorship f. [X] Partnership (including Limited Liability) g. [] Other: AND, the Employer is a member of (select all that apply): h. [X] a controlled group i. [] an affiliated service group 4. EMPLOYER FISCAL YEAR means the 12 consecutive month period: Beginning on January 1st (e.g., January 1st) month day and ending on December 31st month day PLAN INFORMATION (An amendment to the Adoption Agreement is not needed solely to reflect a change in the information in Questions 9. through 11.) 5. PLAN NAME: THE J. JILL GROUP 401(k) PLAN 1 6. EFFECTIVE DATE a. [] This is a new Plan effective as of (hereinafter called the “Effective Date”). b. [X] This is an amendment and restatement of a previously established qualified plan of the Employer which was originally effective January 1, 1994 (hereinafter called the “Effective Date”). The effective date of this amendment and restatement is January 2, 2008. c. [] FOR GUST RESTATEMENTS: This is an amendment and restatement of a previously established qualified plan of the Employer to bring the Plan into compliance with GUST (GATT, USERRA, SBJPA and TRA ‘97). The original Plan effective date was (hereinafter called the “Effective Date’). Except as specifically provided in the Plan, the effective date of this amendment and restatement is . (May enter a restatement date that is the first day of the current P]an Year. The Plan contains appropriate retroactive effective dates with respect to provisions for the appropriate laws.) 7. PLAN YEAR means the 12 consecutive month period: Beginning on January 1st (e.g., January 1st) month day and ending on December 31st month day EXCEPT that there will be a Short Plan Year: a. [X] N/A b. [] Beginning on (e.g., July 1, 2000) month day, year and ending on month day, year 8. VALUATION DATE means: a. [X] Every day that the Trustee, any transfer agent appointed by the Trustee or the Employer, and any stock exchange used by such agent are open for business (daily valuation). b. [] The last day of each Plan Year. c. [] The last day of each Plan Year half (semi-annual). d. [] The last day of each Plan Year quarter. e. [] Other (specify day or dates): (must be at least once each Plan Year). 9. PLAN NUMBER assigned by the Employer a. [X] 001 b. [] 002 c. [] 003 d. [] Other: 10. TRUSTEE(S): a. [] Individual Trustee(s) who serve as discretionary Trustee(s) over assets not subject to control by a corporate Trustee. Name(s) Title(s) Address and Telephone number 1. [] Use Employer address and telephone number. 2. [] Use address and telephone number below: Address: Street City State Zip 2 b. [X] Corporate Trustee Name: Wachovia Bank, NA. Address: 1525 West W.T. Harris Blvd. City Street Charlotte North Carolina 28288-1176 City State Zip Telephone: 800-669-5812 AND, the corporate Trustee shall serve as: 1. [X] a directed (nondiscretionary) Trustee over all Plan assets except for the following: N/A 2. [] a discretionary Trustee over all Plan assets except for the following: AND, shall a separate trust agreement be used with this Plan? c. [X] Yes d. [] No NOTE: If Yes is selected, an executed copy of the trust agreement between the Trustee and the Employer must be attached to this Plan. The Plan and trust agreement will be read and construed together. The responsibilities, rights and powers of the Trustee shall be those specified in the trust agreement. 11. PLAN ADMINISTRATOR’S NAME, ADDRESS AND TELEPHONE NUMBER: (If none is named, the Employer will become the Administrator.) a. [X] Employer (Use Employer address and telephone number). b. [] Use name, address and telephone number below: Name: Address: Street City State Zip Telephone: 12. CONSTRUCTION OF PLAN This Plan shall be governed by the laws of the state or commonwealth where the Employer’s (or, in the case of a corporate Trustee, such Trustees) principal place of business is located unless another state or commonwealth is specified: Massachusetts ELIGIBILITY REQUIREMENTS ELIGIBLE EMPLOYEES (Plan Section 1.18) 13. ELIGIBLE EMPLOYEES (Plan Section 1.18) FOR ALL PURPOSES OF THE PLAN (EXCEPT AS ELECTED IN d. or e. BELOW FOR EMPLOYER CONTRIBUTIONS) means all Employees (including Leased Employees) EXCEPT: NOTE: If different exclusions apply to Elective Deferrals than to other Employer contributions, complete this part a.-h. for the Elective Deferral component of the Plan. a. [] N/A. No exclusions. b. [X] The following are excluded, except that if b.3. is selected, such Employees will be included (select all that apply): 1. [] Union Employees (as defined in Plan Section 2. [] Non-resident aliens (as defined in Plan Section 3. [] Employees who became Employees as the result of a “Code Section 410(b)(6)(C) transaction” (as defined in Plan Section 4. [] Salaried Employees 5. [] Highly Compensated Employees 6. [X] Leased Employees 7. [X] Other: Employees who are not normally scheduled to work at least 500 hours during the plan year and who are not classified as part-time employees and Employees shall not include an individual who is employed by a Talbots brand business unit, as classified by the particular business unit. 3 HOWEVER, different exclusions will apply (select e. OR d. and/or e.): c. [X] N/A. The options elected in a.-b. above apply for all purposes of the Plan. d. [] For purposes of all Employer contributions (other than Elective Deferrals and matching contributions) e. [] For purposes of Employer matching contributions IF d. OR e. IS SELECTED, the following exclusions apply for such purposes (select f. or g.): f. [] N/A. No exclusions. g. [] The following are excluded, except that if g.3. is selected, such Employees will be included (select all that apply): 1. [] Union Employees (as defined in Plan Section 2. [] Non-resident aliens (as defined in Plan Section 3. [] Employees who became Employees as the result of a “Code Section 4l0(b)(6)(C) transaction” (as defined in Plan Section 4. [] Salaried Employees 5. [] Highly Compensated Employees 6. [] Leased Employees 7. [] Other: 14. THE FOLLOWING AFFILIATED EMPLOYER (Plan Section 1.6) will adopt this Plan as a Participating Employer (if there is more than one, or if Affiliated Employers adopt this Plan after the date the Adoption Agreement is executed, attach a list to this Adoption Agreement of such Affiliated Employers including their names, addresses, taxpayer identification numbers and types of entities): NOTE: Employees of an Affiliated Employer that does not adopt this Adoption Agreement as a Participating Employer shall not be Eligible Employees. This Plan could violate the Code Section 410(b) coverage rules if all Affiliated Employers do not adopt the Plan. a. [] N/A b. [X] Name of First Affiliated Employer: J. Jill, LLC Address: One Talbots Drive Street Hingham Massachusetts 02043 City State Zip Telephone: 781-749-7600 Taxpayer Identification Number: XXXX AND, the Affiliated Employer is: c. [] Corporation (including Tax-exempt, Non-profit or Professional Service Corporation) d. [] S Corporation e. [X] Limited Liability Company that is taxed as: 1. [] a partnership or sole proprietorship 2. [X] a Corporation 3. [] an S Corporation f. [] Sole Proprietorship g. [] Partnership (including Limited Liability) h. [] Other:. 4 15. CONDITIONS OF ELIGIBILITY (Plan Section 3.1) Any Eligible Employee will be eligible to participate in the Plan upon satisfaction of the following: NOTE: If the Year(s) of Service selected is or includes a fractional year, an Employee will not be required to complete any specified number of Hours of Service to receive credit for such fractional year. If expressed in months of service, an Employee will not be required to complete any specified number of Hours of Service in a particular month, unless elected m b.4. or i.4. below. ELIGIBILITY FOR ALL PURPOSES OF THE PLAN (EXCEPT AS ELECTED 1N e.-k. BELOW FOR EMPLOYER CONTRIBUTIONS) (select a. or all that apply of b., c., and d.): NOTE: If different conditions apply to Elective Deferrals than to other Employer contributions, complete this part a.-d. for the Elective Deferral component of the Plan. a. [] No age or service required. (Go to e.-g. below) b. [X] Completion of the following service requirement which is based on Years of Service (or Periods of Service if the Elapsed Time Method is elected): 1. [X] No service requirement 2. [] 1/2 Year of Service or Period of Service 3. [] Year of Service or Period of Service 4. [] (not to exceed 1,000) Hours of Service within (not to exceed 12) months from the Eligible Employee’s employment commencement date. If an Employee does not complete the stated Hours of Service during the specified time period, the Employee is subject to the Year of Service requirement in b.3. above. 5. [] Other: . (may not exceed one (1) Year of Service or Period of Service) c. [X] Attainment of age: 1. [] No age requirement 2. [] 20 1/2 3. [] 21 4. [X] Other: 18 (may not exceed d. [] The service and/or age requirements specified above shall be waived with respect to any Eligible Employee who was employed on and such Eligible Employee shall enter the Plan as of such date. The requirements to be waived are (select one or both): 1. [] service requirement (will let part-time Eligible Employees in Plan) 2. [] age requirement HOWEVER, DIFFERENT ELIGIBILITY CONDITIONS WILL APPLY (select e. OR f. and/or g.): e. [] N/A. The options elected in a.-d. above apply for all purposes of the Plan. f. [] For purposes of all Employer contributions (other than Elective Deferrals and matching contributions) g. [X] For purposes of Employer matching contributions If f. OR g. IS SELECTED, the following eligibility conditions apply for such purposes: h. [] No age or service requirements i. [X] Completion of the following service requirement which is based on Years of Service (or Periods of Service if the Elapsed Time Method is elected): 1. [] No service requirement 2. [] 1/2 Year of Service or Period of Service 3. [X] I Year of Service or Period of Service 4. [] (not to exceed 1,000) Hours of Service within (not to exceed 12) months from the Eligible Employee’s employment commencement date. If an Employee does not complete the stated Hours of’ Service during the specified time period, the Employee is subject to the Year of Service requirement in i.3. above. 5. [] 1 1/2 Years of Service or Periods of Service 6. [] 2 Years of Service or Periods of Service 7. [] Other: (may not exceed two (2) Years of Service or Periods of Service) NOTE: If more than one (1) Year of Service is elected 100% immediate vesting is required. j. [X] Attainment of age: 1. [] No age requirement 2. [] 20 1/2 3. [] 21 4. [X] Other:18(may not exceed 21) 5 k. [X] The service and/or age requirements specified above shall be waived with respect to any Eligible Employee who was employed on January 1, 2008 and such Eligible Employee shall enter the Plan as of such date. The requirements to be waived are (select one or both): 1. [X] service requirement (will let pan-time Eligible Employees in Plan) 2. [] age requirement 16. EFFECTIVE DATE OF PARTICIPATION (Plan Section 3.2) An Eligible Employee who has satisfied the eligibility requirements will become a Participant for all purposes of the Plan (except as elected in g.-p. below for Employer contributions): NOTE: If different entry dates apply to Elective Deferrals than to other Employer contributions, complete this part a-f. for the Elective Deferral component of the Plan. a. [X] the day on which such requirements are satisfied. b. [] the first day of the month coinciding with or next following the date on which such requirements are satisfied. c. [] the first day of the Plan Year quarter coinciding with or next following the date on which such requirements are satisfied. d. [] the earlier of the first day of the seventh month or the first day of the Plan Year coinciding with or next following the date on which such requirements are satisfied. e. [] the first day of the Plan Year next following the date on which such requirements are satisfied. (Eligibility must be 1/2 Year of Service (or Period of Service) or less and age must be 20 1/2 or less.) f. [] other: , provided that an Eligible Employee who has satisfied the maximum age (21) and service requirements (one (1) Year or Period of Service) and who is otherwise entitled to participate, shall commence participation no later than the earlier of(a) 6 months after such requirements are satisfied, or (b) the first day of the first Plan Year after such requirements are satisfied, unless the Employee separates from service before such participation date. HOWEVER, different entry dates will apply (select g. OR h. and/or j): g. [X] N/A. The options elected in a-f. above apply for all purposes of the Plan, h. [] For purposes of all Employer contributions (other than Elective Deferrals and matching contributions) i. [] For purposes of Employer matching contributions IF h. OR i. IS SELECTED, the following entry dates apply for such purposes (select one): j. [] the first day of the month coinciding with or next following the date on which such requirements are satisfied. k. [] the first day of the Plan Year quarter coinciding with or next following the date on which such requirements are satisfied. l. [] the first day of the Plan Year in which such requirements are satisfied. m. [] the first day of the Plan Year in which such Requirements are satisfied, if such requirements are satisfied in the first 6 months of the Plan Year, or as of the first day of the next succeeding Plan Year if such requirements are satisfied in the last 6 months of the Plan Year. n. [] the earlier of the first day of the seventh month or the first day of the Plan Year coinciding with or next following the date on which such requirements are satisfied. o. [] the first day of the Plan Year next following the date on which such requirements are satisfied. (Eligibility must be 1/2 (or 11/2 if 100% immediate Vesting is selected) Year of Service (or Period of Service) or less and age must be 20 1/2 or less.) p. [] Other: provided that an Eligible Employee who has satisfied the maximum age (21) and service requirements (one (1) Year or Period of Service (or more than one (1) year if full and immediate vesting)) and who is otherwise entitled to participate, shall commence participation no later than the earlier of (a) 6 months after such requirements are satisfied, or (b) the first day of the first Plan Year after such requirements are satisfied, unless the Employee separates from service before such participation date. SERVICE 17. RECOGNITION OF SERVICE WITH PREDECESSOR EMPLOYER (Plan Sections 1.57 and 1.85) a. [X] No service with a predecessor Employer shall be recognized. b. [] Service with will be recognized except as follows (select 1. or all that apply of 2. through 4.): 1. [] N/A, no limitations. 2. [] service will only be recognized for vesting purposes. 3. [] service will only be recognized for eligibility purposes. 4. [] service prior to will not be recognized. NOTE: If the predecessor Employer maintained this qualified Plan, then Years of Service (and/or Periods of Service) with such predecessor Employer shall be recognized pursuant to Plan Sections 1.57 and 1.85 and b.1 will apply. 6 18. SERVICE CREDITING METHOD (Plan Sections 1.57 and 1.85) NOTE: If no elections are made in this Section, then the Hours of Service Method will be used and the provisions set forth in the definition of Year of Service in Plan Section 1.85 will apply. ELAPSED TIME METHOD shall be used for the following purposes (select all that apply’): a. [] N/A. Plan only uses the Hours of Service Method. b. [X] all purposes. (If selected, skip to Question e. [] eligibility to participate. d. [] vesting. e. [] sharing in allocations or contributions. HOURS OF SERVICE METHOD shall be used for the following purposes (select all that apply): f. [] N/A.Plan only uses the Elapsed Time Method. g. [] Eligibility to participate in the Plan.The eligibility computation period after the initial eligibility computation period shall… 1. [] shift to the Plan Year after the initial computation period. 2. [] be based on the date an Employee first performs an Hour of Service (initial computation period) and subsequent computation periods shall be based on each anniversary date thereof. h. [] vesting. The vesting computation period shall be 1. [] the Plan Year. 2. [] the date an Employee first performs an Hour of Service and each anniversary thereof. i. [] sharing in allocations or contributions (the computation period shall be the Plan Year). AND, IF THE HOURS OF SERVICE METHOD IS BEING USED, the Hours of Service will be determined on the basis of the method selected below. Only one method may be selected. The method selected below will be applied to (select j or k.): j. [] all Employees. k. [] salaried Employees only (for hourly Employees, actual Hours of Service will be used). ON THE BASIS OF: l. [] actual hours for which an Employee is paid or entitled to payment. m. [] days worked. An Employee will be credited with ten (10) Hours of Service if under the Plan such Employee would be credited with at least one (1) Hour of Service during the day. n. [] weeks worked. An Employee will be credited with forty-five (45) Hours of Service if under the Plan such Employee would be credited with at least one (1) Hour of Service during the week. o. [] semi-monthly payroll periods worked. An Employee will be credited with ninety-live (95) Hours of Service if under the Plan such Employee would be credited with at least one (1) Hour of Service during the semi-monthly payroll period. p. [] months worked. An Employee will be credited with one hundred ninety (190) Hours of Service if under the Plan such Employee would be credited with at least one (1) Hour of Service during the month. AND, a Year of Service means the applicable computation period during which an Employee has completed at least: q. [] (may not be more than 1,000) Hours of Service (if left blank, the Plan will use 1,000 Hours of Service). 7 VESTING 19. VESTING OF PARTICIPANT’S INTEREST (Plan Section 6.4(b)) Vesting for Employer Contributions (except as otherwise elected in j. - q. below for matching contributions). The vesting schedule, based on a Participant’s Years of Service (or Periods of Service if the Elapsed Time Method is elected), shall be as follows: a. [] 100% upon entering Plan. (Required if eligibility requirement is greater than one (1) Year of Service or Period of
